Citation Nr: 0807533	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-27 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for gout.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asthma.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
intracranial aneurysm. 

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976 and various periods in the Texas Army National 
Guard on active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was provided a hearing at the RO before a 
Decision Review Officer (DRO) in October 2005.  A transcript 
of the testimony offered at this hearing has been associated 
with the record.  

The veteran filed a service connection claim for asthma and 
gout in October 2004.  Service connection for these disorders 
had been denied by a prior and unappealed rating decision 
dated in July 2002.  The veteran also filed a service 
connection claim for intracranial aneurysm in August 2004.  
Service connection for this disorder had been denied by a 
prior and unappealed rating decision in February 2004.  The 
RO failed to apply the new and material evidence standard to 
the veteran's most recent claims and instead denied the 
claims on a de novo basis.  Nonetheless, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the way in which the RO 
characterized these issues, the initial question before the 
Board is whether new and material evidence has been received 
to reopen these claims.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for asthma and intracranial aneurysm, as well as 
claims of entitlement to service connection for gout and 
hypertension being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for gout was last denied in a July 2002 rating decision on 
the grounds that the evidence did not show that the veteran 
incurred gout during a period of active service.

2.  Evidence received since the prior final July 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of sustaining the claim on appeal.


CONCLUSIONS OF LAW

1.  The RO's July 2002 denial of service connection for gout 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for gout, and the 
claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for gout, considering the favorable 
outcome detailed below, VA's fulfillment of its duties under 
the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126, need not be 
addressed at this time.  

Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.  38 C.F.R. § 
3.156(a) (2007).

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The claim of entitlement to service connection for gout was 
last denied in a July 2002 rating decision that was not 
appealed.  At that time, service connection for gout was 
denied on the grounds that the evidence did not show that the 
veteran incurred gout during a period of active service.  The 
evidence at the time of the rating decision included the 
veteran's available service medical records, Army National 
Guard records and medical records from the veteran's private 
physicians and VA.  

Evidence submitted since that time includes numerous medical 
records and personal statements from National Guardsmen that 
served with the veteran, in which they stated that they 
recalled that the veteran was diagnosed as having gout in his 
right foot in April 1999 during Army National Guard training 
in Grafenwöhr, Germany.  Also received was testimony from the 
veteran at a DRO hearing, in which he related that he was 
first diagnosed as having gout in April 1999 during Army 
National Guard training.  This evidence is new because it has 
not previously been considered.  It is also material because 
it relates to the previously unestablished fact that the 
veteran incurred gout in service.  As the evidence is new and 
material, the claim is reopened.  

As discussed below, the Board will remand the claim of 
entitlement to service connection for gout for further 
development.  Because the Board will not proceed to 
adjudicate the claim of service connection on the merits, the 
veteran cannot prejudiced by the Board's remand of the claim 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for gout and the claim 
is reopened.



REMAND

As outlined above, the Board has reopened the veteran's claim 
of entitlement to service connection for gout.  The 
aforementioned personal statements relate that the veteran 
first incurred gout in April 1999 during a period of ACDUTRA.  
A Certificate of Achievement shows that the veteran was on 
ACDUTRA in Grafenwöhr Germany from April 10, 1999, to April 
24, 1999.  At his October 2005 hearing, the veteran related 
that he was first diagnosed as having gout during a period of 
ACDUTRA in Grafenwöhr Germany in April 1999; however, it does 
not appear that any attempts to obtain records regarding this 
diagnosis have been made.  Accordingly, a remand is necessary 
for VA to attempt to obtain these records.  See 38 C.F.R. 
§ 3.159(c) (2007).

The veteran is attempting to reopen claims of entitlement to 
service connection for asthma and intracranial aneurysm.  
These claims were the subject of prior and final rating 
decisions, as outlined above.  

There are specific notice requirements with respect to claims 
to reopen.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a 
notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
veteran has not been provided with proper notice as to the 
evidence and information that is necessary to reopen his 
claims of entitlement to service connection for asthma and 
intracranial aneurysm.  Thus, a remand is warranted.

Finally, the veteran is claiming a relationship between his 
intracranial aneurysm and hypertension.  Thus, these issues 
are inextricably intertwined and the claim of entitlement to 
service connection for hypertension cannot be adjudicated 
until the development directed below is completed.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, the Board will defer action on the issue of 
entitlement to service connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to comply with 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
to include furnishing the veteran with 
appropriate notice informing him of 
evidence and information that is necessary 
to reopen the claims of entitlement to 
service connection for asthma and 
intracranial aneurysm.

2.  Attempt to obtain medical records 
associated with the veteran's period of 
ACDUTRA in Grafenwöhr Germany in April 
1999.  If such records are unavailable, a 
notation to such effect should be made in 
the claims file.

3.  If, and only if, such records are 
received schedule the veteran for a VA 
examination for the purpose of 
ascertaining the current nature and likely 
etiology of gout.  The claims folder 
should be made available to the medical 
professional providing the opinion for 
review in conjunction with rendering the 
opinion.

Based upon a review of the claims folder, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent probability or greater) that 
gout was incurred during the veteran's 
April 1999 period of ACDUTRA in Grafenwöhr 
Germany.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale.

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


